 

AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations F| L E D

 

UNITED STATES DISTRICT CC URT APR 22 2019 l

SOUTHERN DISTRICT OF CALIFORN A amj}m
soon-lend merch oF cAuFonNiA

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A @\RIMINAL CASE DEPuTv
(F or Revocation of Probation or Supervised Release)
V (For Offenses Committed On or After November l, 1987)

FERNANDO FERNANDEZ-HERNANDEZ
Case Number: l9CR703 7-GPC

 

 

THOMAS PAUL MATTHEWS
Defendant’s Attomey
REGISTRATION No. 28991008
m _
THE DEFENDANT:
514 admitted guilt to violation of allegation(s) No. l
l:| was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adiudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Anril 19. 2019

Date of Imposition of Sentence

/

HoN. G<mzaio P.’Curi`e'i
UNITED STATES DISTRICT JUDGE

 

19CR7037-GPC

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FERNANDO FERNANDEZ-HERNANDEZ Judgment - Page 2 of 4
CASE NUMBER: l9CR703 7-GPC
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS TO RUN CONSECUTIVE TO SENTENCE IN CASE 18CR5405-GPC.

Sentence imposed pursuant to Title 8 USC Section l326(b).

The court makes the following recommendations to the Bureau of Prisons:

The Court recommends placement in a medical facility in Arizona that would be able to treat the
defendant’s hepatitis B & C condition.

HE

The defendant is remanded to the custody of the United States Marshal.

[l The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

El as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[l on or before
E as notified by the United States Marshal.
[l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR703 7-GPC

